Title: To George Washington from Lewis Garanger, 21 April 1781
From: Garanger, Lewis
To: Washington, George


                        
                            sir
                            New windsor 21st april 1781.
                        
                        I have waited a long time for a favourable moment to be employed in the corps of artillery of the united
                            states in the rank and under the conditions agreed upon between Mr Deare and Mr du Coudray, in the hope that it might take
                            place without exciting any discontent among the artillery officers: but the operations which I have been in the last
                            instance charged to execute in concert with some of them, having procured me a certainty that those officers would with regret seeme connected with their corps, it appears to me that I have nothing
                            better to do than to pray your Excellency to permit me to return to france.
                        The only favour I have to request is that your Excellency will be pleased to grant me a certificate
                            testifying the manner in which I have conducted myself since I Joined the army in the month of December 1778. the pains I
                            have taken and the Zealous disposition I have shown to procure opportunities of distinguishing myself in the service of
                            the united states—I dare flatter myself from your Excellency’s known Justice and goodness, that you will not refuse a
                            compleance with a request which as an officer of france I owe not less to the service to which I belong than to myself:
                            your Excellency by casting your Eye upon the inclosed papers will see the authenticity of my pretensions; and I am not
                            conscious of having done anything to forfeit my right to those marks of consideration which have been bestowed on every
                            foreign officer and what I may expect with t5he greater propriety as I come to this Country under the faith of treaty. with
                            every sentiment of respect and attachement I have the honor to be your Excellency’s Most obedient and most humble servant.
                        
                            Lewis Garanger Capt of bombardiers
                            in the french service
                            
                        
                    